Title: To Benjamin Franklin from Gabriel-Louis Galissard de Marignac, [16 August 1781]
From: Marignac, Gabriel-Louis Galissard de
To: Franklin, Benjamin


Monsieur,
[August 16, 1781]
Me Permettrés vous d’ajouter un mot à la lettre [torn: de] nôtre petit homme, je suis toujours content de lui, il se fait aimer de ceux, qui le connoissent, mais il a l’esprit un peu paresseux, & le Caractére haut, n’aimant pas qu’on le reprenne; la larme vient aussitôt à l’œil, quand j’ai quelque reproche à lui faire, je vous serai obligé de lui en écrire un mot, sans qu’il sache que je vous en ai averti; Je vous prie, Monsieur, de n’être point en peine, s’il tarde à vous écrire, comme je suis toujours obligé de lui rappeller son devoir à cet égard, je l’ai menacé de ne lui en plus parler, pour que vous puissiés juger dans la suite de sa reconnaissance & de son respect. J’ai l’honneur d’être avec la consideration la plus distinguée Monsieur Vôtre très humble & très obéissant Serviteur
G.L. De Marignac
 
Addressed: A Monsieur / Monsieur Franklin Ministre / Plénipoteniaire des Provinces unies / de L’Amérique auprès de Sa / Majesté très Chrétienne recommandée / à Monsieur Grand Banquier / ruë Montmartre / A Paris
